— In an action for a declaration as to which of the defendant insurers is obligated to defend a certain claim, the appeal is from so much of an order of the Supreme Court, Kings County, dated July 29, 1975, as (1) denied appellants’ motion for summary judgment and (2) consolidated this action with a certain pending negligence action. Order modified by deleting therefrom the provisions consolidating the two actions and substituting therefor a provision that the two actions shall be tried jointly. As so modified, order affirmed insofar as appealed from, with $50 costs and disbursements to respondents. In our opinion, the interests of all of the parties will best be served by a joint trial. Hopkins, Acting P. J., Martuscello, Cohalan, Brennan and Munder, JJ., concur.